Exhibit 10.40

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

by and among

CITIGROUP INSURANCE HOLDING CORPORATION,

WARBURG PINCUS PRIVATE EQUITY X, L.P.,

WARBURG PINCUS X PARTNERS, L.P.

and

PRIMERICA, INC.

Dated as of April 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page ARTICLE I   DEFINITIONS    1   Section 1.1.    Certain Defined
Terms    1   Section 1.2.    Terms Generally    4 ARTICLE II   REGISTRATION
RIGHTS    5   Section 2.1.    Piggyback Registrations    5   Section 2.2.   
Demand Registrations    6   Section 2.3.    Holdback Agreements;    9   Section
2.4.    Registration Procedures    9   Section 2.5.    Restriction on
Disposition of Registrable Securities    13   Section 2.6.    Selection of
Underwriters    13   Section 2.7.    Registration Expenses    13   Section 2.8.
   Conversion of Other Securities    14   Section 2.9.    Rule 144; Rule 144A   
14   Section 2.10.    Transfer of Registration Rights    14   Section 2.11.   
Free Writing Prospectuses    15   Section 2.12.    Certain Additional Agreements
   15   Section 2.13    Certain Registration Rights    16   Section 2.14.   
Indemnification    16 ARTICLE III   MISCELLANEOUS    20   Section 3.1.    Other
Activities; Nature of Holder Obligations    20   Section 3.2.    Adjustments
Affecting Registrable Securities    20   Section 3.3.    Termination    21  
Section 3.4.    Amendment and Waiver    21   Section 3.5.    Severability    21
  Section 3.6.    Entire Agreement    21   Section 3.7.    Counterparts;
Execution by Facsimile Signature    21   Section 3.8.    Remedies    21  
Section 3.9.    Notices    22   Section 3.10.    Governing Law; WAIVER OF JURY
TRIAL    23   Section 3.11.    Condition to Effectiveness for Warburg    23

 

-i-



--------------------------------------------------------------------------------

Index of Principal Terms

 

Defined Term    Section

Action

   1.1

Additional Warrant

   1.1

Affiliate

   1.1

Agreement

   1.1

Beneficial Ownership

   1.1

Business Day

   1.1

Citi

   Recitals

Citi Affiliated Group

   1.1 Common Stock    Recitals

Company

   Recitals

Company Indemnitees

   2.14(b)

Company Subsidiaries

   1.1

Delay Period

   2.2(d) Demand Registration    2.2(b) Exchange Act    1.1

Full Cooperation

   1.1

Fully Marketed Underwritten Offering

   1.1

Governmental Entity

   1.1

Holder Indemnitees

   2.14(a)

Holders

   1.1 indemnified party    2.14(c)

indemnifying party

   2.14(c)

Independent Contractor Representatives

   1.1

Initial Public Offering

   1.1

Inspectors

   2.4(j)

IPO S-1

   1.1

Issuer Free Writing Prospectus

   1.1

Law

   1.1

Losses

   2.14(a)

Non-Voting Stock

   Recitals

Person

   1.1 Piggyback Registration    2.1(a)

Primerica

   Recitals

Primerica Records

   2.4(j)

Privilege

   1.1

Prospectus

   1.1

Purchase Agreement

   Recitals

Qualified IPO

   1.1

Registrable Securities

   1.1

Registration Statement

   1.1

Rule 144

   1.1

 

-ii-



--------------------------------------------------------------------------------

Rule 144A    1.1 SEC    1.1 Securities Act    1.1 Selling Holder    1.1 Shelf
Registration Statement    2.2(a) Subsidiary    1.1 Suspension Notice    2.4(f)
transferee    2.10(a) Underwritten Offering    1.1 Warburg    Recitals Warrant
   1.1

 

iii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of April 7, 2010, by and among
Primerica, Inc., a Delaware corporation (the “Company” or “Primerica”), Warburg
Pincus Private Equity X, L.P., a Delaware limited partnership, Warburg Pincus X
Partners, L.P. , a Delaware limited partnership (together with Warburg Pincus
Private Equity X L.P., “Warburg”), and Citigroup Insurance Holding Corporation,
a Georgia corporation (“Citi”).

WHEREAS, Primerica, Warburg and Citi have entered into the Securities Purchase
Agreement, dated as of February 8, 2010, (as amended, supplemented, restated or
otherwise modified from time to time, the “Purchase Agreement”), pursuant to
which, among other things, Citi has agreed to sell to Warburg, and Warburg has
agreed to purchase from Citi, shares of common stock, par value $0.01 per share,
of the Company (the “Common Stock”) and warrants to acquire Common Stock and/or
non-voting common stock of the Company, par value $0.01 per share (the
“Non-Voting Stock”).

WHEREAS, in connection with the execution of the Purchase Agreement, Primerica
has agreed to provide to Warburg and Citi certain rights as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings (capitalized terms not defined herein shall the
meanings assigned to them in the Purchase Agreement):

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”) when used with respect to
any person, means the possession, directly or indirectly, of the power to cause
the direction of management or policies of such person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct

 

1



--------------------------------------------------------------------------------

the disposition, of such security; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the SEC under the Exchange Act. The term “Beneficially Own” shall have a
correlative meaning.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

“Citi Affiliated Group” means Citi and its Affiliates (excluding Primerica).

“Citi Note” means that certain note issued by Primerica to Citi on April 1, 2010
in the amount of $300 million, and any note subsequently issued by Primerica to
any member of the Citi Affiliated Group in exchange therefor.

“Company Subsidiaries” has the meaning assigned to such term in the Purchase
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Full Cooperation” means, in connection with any Fully Marketed Underwritten
Offering, in addition to the other cooperation otherwise required by this
Agreement, (a) members of senior management of Primerica (including the co-chief
executive officers and the chief financial officer) shall fully cooperate with
the underwriter(s) in connection therewith, and make themselves available to
participate in all of the marketing processes of the Fully Marketed Underwritten
Offering as recommended by the underwriter(s), and (b) Primerica shall prepare
preliminary and final Prospectuses for use in connection with such offering
containing such additional information as reasonably requested by the
underwriter(s) (in addition to the minimum information required by law, rule or
regulation).

“Fully Marketed Underwritten Offering” means an Underwritten Offering which
includes due diligence sessions, road shows, one-on-one meetings with
prospective purchasers of the Registrable Securities, and other customary
marketing activities, as recommended by the underwriter(s).

“Governmental Entity” means any governmental or regulatory federal, state, local
and foreign authority, agency, court, commission or other entity, including any
stock exchange or other self-regulatory organization.

“Holders” means Warburg, Citi and any permitted transferee of Registrable
Securities.

“Independent Contractor Representatives” means all individuals who render
services to Primerica or any of its subsidiaries who are classified by Primerica
or such subsidiary as having the status of an independent contractor.

“Initial Public Offering” means Primerica’s firm commitment underwritten initial
public offering filed under the Securities Act covering the offer and sale of
Common Stock.

 

2



--------------------------------------------------------------------------------

“Intercompany Agreement” means that certain intercompany agreement, dated as of
April 7, 2010, entered into between Primerica and Citigroup Inc., a Delaware
corporation.

“IPO S-1” means Primerica’s registration statement on Form S-1 (No. 333-162918),
as amended and filed with the SEC.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Law” means legislation, code, ordinance, writ, statute, treaty, rule, order,
directive, bulletin, decree or regulation (including common law) of any
Governmental Entities, including any publicly available binding judicial or
administrative interpretation thereof.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Privilege” means the attorney-client privilege, the work product doctrine, or
any other applicable protective privilege.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Registrable Securities” means all shares of Common Stock held by a Holder and
any securities issued directly or indirectly with respect to such shares because
of stock splits, stock dividends, reclassifications, recapitalizations, mergers,
consolidations, or similar events, including any shares of Common Stock held by
Warburg as a result of the exercise of the Warrant or Additional Warrant or as a
result of a conversion or exchange of Non-Voting Stock provided, that any shares
of Common Stock held by Warburg that shall be subject to the restrictions on
transfer set forth in Section 4.2 of the Purchase Agreement, shall not be
Registrable Securities until such time as such restrictions on transfer shall
expire or otherwise terminate or be waived in accordance with the terms of
Section 4.2 of the Purchase Agreement. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold or disposed of in accordance with such Registration Statement, (ii) such
securities shall have been sold or disposed of pursuant to Rule 144 (or any
successor provision) under the Securities Act or (iii) such securities may be
sold pursuant to Rule 144 (or any successor provision) under the Securities Act
without being subject to the volume limitations in subsection (e) of such rule.

“Registration Statement” means any registration statement of Primerica under the
Securities Act that permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such

 

3



--------------------------------------------------------------------------------

registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any successor rule that may be promulgated by the SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any successor rule that may be promulgated by the
SEC.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC from time to time thereunder.

“Selling Holder” means each Holder of Registrable Securities participating in a
registration pursuant to Article II.

“Subsidiary” means those corporations, banks, savings banks, associations and
other persons of which such person owns or controls 51% or more of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which 51% or more of the outstanding equity securities is
owned directly or indirectly by its parent; provided, however, that there shall
not be included any such entity to the extent that the equity securities of such
entity were acquired in satisfaction of a debt previously contracted in good
faith or are owned or controlled in a bona fide fiduciary capacity.

“Underwritten Offering” means a registration in which Common Stock of Primerica
is sold to an underwriter for reoffering to the public.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”, unless the context expressly
provides otherwise. All references herein to Sections, paragraphs,
subparagraphs, clauses, Exhibits or Schedules shall be deemed references to
Sections, paragraphs, subparagraphs or clauses of, or Exhibits or Schedules to
this Agreement, unless the context requires otherwise. Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit or Schedule hereto. Unless otherwise specified, the words
“this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other words
of similar import refer to this Agreement as a whole (including the Schedules
and Exhibits) and not to any particular provision of this Agreement. The term
“or” is not exclusive. The word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such phrase shall
not mean simply “if”. Unless expressly stated otherwise, any Law defined or
referred to herein means such Law as from time to time amended, modified or
supplemented, including by succession of comparable successor Laws and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Piggyback Registrations.

(a) Right to Piggyback. Whenever Primerica proposes to register for sale under
the Securities Act or publicly sell under a “shelf” registration statement any
Common Stock (or securities convertible into or exchangeable or exercisable for
Common Stock) for its own account or the account of any stockholder of Primerica
(other than the Initial Public Offering of Common Stock contemplated by the IPO
S-1, offerings pursuant to employee benefit plans, or noncash offerings in
connection with a proposed acquisition, exchange offer, recapitalization or
similar transaction) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), Primerica
will give prompt written notice to the Holders and to all other holders of
Common Stock having similar registration rights of its intention to effect such
a registration or sale and, subject to Section 2.1(b) hereof, shall include in
such transaction all Registrable Securities with respect to which Primerica has
received written request for inclusion therein within 15 days after receipt of
Primerica’s notice.

(b) Priority. If a registration or sale pursuant to this Section 2.1 involves an
Underwritten Offering and the managing underwriter advises Primerica in good
faith that in its opinion the number of securities requested to be included in
such registration or sale exceeds the number which can be sold in such offering
without having an adverse effect on such offering, including the price at which
such securities can be sold, then Primerica will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold, allocated:

(i) if such offering was initiated by Primerica as a primary offering on behalf
of Primerica, (x) first, to the securities Primerica proposes to sell,
(y) second, among the shares of Common Stock requested to be included in such
offering by any of the Holders, pro rata, on the basis of the aggregate number
of shares of Common Stock and Non-Voting Stock owned by any such requesting
Holder and its Affiliates vis-a-vis the other requesting Holders and their
Affiliates on the date of such request, and (z) third, among other securities,
if any, requested and otherwise eligible to be included in such offering;

(ii) if such offering was initiated by a security holder of Primerica (other
than any Holder) as a secondary offering on behalf of such security holder
(w) first, among the shares of Common Stock requested to be included in such
offering by each Holder, pro rata, on the basis of the aggregate number of
shares of Common Stock and Non-Voting Stock owned by any such requesting Holder
and its Affiliates vis-a-vis the other requesting Holders and their Affiliates
on the date of such request, (x) second, among the shares of Common Stock
requested to be included in such offering by such requesting security holder,
(y) third, among the shares of Common Stock requested to be included in

 

5



--------------------------------------------------------------------------------

such offering by any other stockholder of Primerica owning shares of Common
Stock eligible for registration, and (z) fourth, among other securities, if any,
requested and otherwise eligible to be included in such offering (including
securities to be sold for the account of Primerica).

(iii) if such offering was initiated by any Holder as a secondary offering on
behalf of such Holder, (x) first, to shares of Common Stock requested to be
included in such offering by each Holder, pro rata, on the basis of the
aggregate number of shares of Common Stock and Non-Voting Stock owned by any
such requesting Holder and its Affiliates vis-a-vis the other requesting Holders
and their Affiliates on the date of such request, (y) second, among the shares
of Common Stock requested to be included in such offering by any other
stockholder of Primerica owning shares of Common Stock eligible for
registration, and (z) third, among other securities, if any, requested and
otherwise eligible to be included in such offering (including securities to be
sold for the account of Primerica).

(c) Withdrawal of Registrations. In the case of an offering initiated by
Primerica as a primary offering on behalf of Primerica, nothing contained herein
shall prohibit Primerica from determining, at any time, not to file a
registration statement or, if filed, to withdraw such registration or terminate
or abandon the offering related thereto, without prejudice, however, to the
rights of the Holders to immediately request a registration pursuant to
Section 2.2 hereof.

Section 2.2. Requested Registrations.

(a) Right to Request Shelf Registration. At any time after the date hereof when
Primerica is eligible to register shares of Common Stock on Form S-3 (or a
successor form), upon the written request of any Holder, Primerica shall use
commercially reasonable efforts to promptly file a registration statement
(which, if permitted, shall be an “automatic shelf registration statement” as
defined in Rule 405 under the Securities Act) on Form S-3 or such other form
under the Securities Act then available to Primerica providing for the resale
pursuant to Rule 415 from time to time of all or part of the Registrable
Securities (including the Prospectus, amendments and supplements to the shelf
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such shelf registration
statement, the “Shelf Registration Statement”). If Primerica files any shelf
registration statement for its own benefit or for the benefit of the holders of
any of its securities other than the Holders, Primerica agrees that it shall use
its reasonable best efforts to include in such registration statement such
disclosures as may be required by Rule 430B under the Securities Act in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment. Primerica shall use commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective by the SEC as
promptly as practicable following such filing. Primerica shall maintain the
effectiveness of the Shelf Registration Statement for the maximum period
permitted by SEC rules. The plan of

 

6



--------------------------------------------------------------------------------

distribution contained in the Shelf Registration Statement (or related
Prospectus supplement) shall be determined by Citi, if any member of the Citi
Affiliated Group is a requesting Holder for such Shelf Registration Statement,
or otherwise by the other requesting Holder or Holders. Each Holder shall be
entitled to an unlimited number of Fully Marketed Underwritten Offerings
pursuant to the Shelf Registration Statement so long as the Registrable
Securities proposed to be sold in each such offering either (1) equals or
exceeds five percent (5%) of the number of shares of Common Stock outstanding at
the time of the written request or (2) represents all of the remaining
Registrable Securities owned by the requesting Holder and its Affiliates. If a
Fully Marketed Underwritten Offering is requested, Primerica shall cause there
to occur Full Cooperation in connection therewith. Except as provided in this
Section 2.2(a) with respect to Underwritten Offerings, there shall be no
limitation on the number of takedowns off the Shelf Registration Statement.

(b) Right to Request Additional Demand Registrations. At any time after the date
hereof, upon the written request of any Holder requesting that Primerica effect
the registration under the Securities Act of all or part of the Registrable
Securities pursuant to a registration statement separate from a Shelf
Registration Statement (a “Demand Registration”) (other than the Initial Public
Offering of Primerica’s Common Stock contemplated by the IPO S-1), Primerica
shall use commercially reasonable efforts to effect, as expeditiously as
possible, the registration under the Securities Act of such number of
Registrable Securities requested to be so registered; provided, that Primerica
shall not be required to file a registration statement pursuant to this
Section 2.2(b) unless the number of Registrable Securities proposed to be
included therein either (1) equals or exceeds five percent (5%) of the number of
shares of Common Stock outstanding as of the time of such request or
(2) represents all of the remaining Registrable Securities owned by the
requesting Holder. In connection with each such Demand Registration, Primerica
shall cause there to occur Full Cooperation. Promptly after receipt of any such
request for Demand Registration, Primerica shall give written notice of such
request to each other Holder and to all other holders of Common Stock having
rights to have their shares included in such registration and shall, subject to
the provisions of Section 2.2(c) hereof, include in such registration all such
Registrable Securities with respect to which all stockholders having such rights
have requested to be so registered.

(c) Priority. If a requested registration pursuant to this Section 2.2 involves
an Underwritten Offering and the managing underwriter shall advise Primerica in
good faith that in its opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in such offering
without having an adverse effect on such offering, including the price at which
such securities can be sold, then Primerica will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold, allocated (except in situations where the last sentence of this
Section 2.2(c) applies):

(i) first, to Registrable Securities requested by all Holders (including any
Holders that did not exercise their Demand Registration rights pursuant to
Section 2.2(b)) to be included in such registration, pro rata on the basis of
the aggregate number of shares of Common Stock and Non-Voting Stock owned by any
such requesting Holder and its Affiliates vis-a-vis the other requesting Holders
and their Affiliates on the date of such request; and Affiliates vis-a-vis the
other requesting Holders and their Affiliates on the date of such request; and

 

7



--------------------------------------------------------------------------------

(ii) second, among all shares of Common Stock requested to be included in such
registration by any other stockholder of Primerica owning shares of Common Stock
eligible for such registration; and

(iii) third, among other securities, if any, requested and otherwise eligible to
be included in such registration (including securities to be sold for the
account of Primerica).

If the Board of Directors of Primerica determines in its good faith judgment
that Primerica needs to raise common equity capital in the public capital
markets to either (x) make a capital contribution to one of its principal
insurance company Subsidiaries as requested by the principal regulator for such
insurance company Subsidiary or to maintain the financial strength rating of
such insurance company Subsidiary, (y) deleverage Primerica to address potential
financial covenant defaults under any material debt agreement, or (z) use the
proceeds thereof to repay the Citi Note, then Primerica shall have the right to
include in such offering up to fifty percent (50%) of the total number of shares
of securities that such underwriter advises can be so sold in such offering.

A registration will be deemed to be initiated by Primerica if Primerica provides
written notice to the Holders of its intention to effect such a registration or
sale pursuant thereto.

(d) Preemption of Demand Registration. Notwithstanding the foregoing, if the
Board of Directors of Primerica determines in its good faith judgment, (i) that
the disclosures that would be required to be made by Primerica in connection
with such registration would be materially harmful to Primerica because of
transactions then being considered by, or other events then concerning,
Primerica, or would otherwise have a material adverse effect on Primerica, then
Primerica may defer the filing (but not the preparation) of the registration
statement which is required to effect any registration pursuant to this
Section 2.2 for a reasonable period of time, or (ii) that registration at the
time would require the inclusion of pro forma or other information, which
requirement Primerica is reasonably unable to comply with, then Primerica may
defer the filing (but not the preparation) of the registration statement which
is required to effect any registration pursuant to this Section 2.2 for a
reasonable period of time, but not in excess of 45 calendar days (or any longer
period agreed to by the requesting holders of Registrable Securities); provided,
that at all times Primerica is in good faith using commercially reasonable
efforts to file the registration statement as soon as practicable. Primerica
shall provide prompt written notice to the Selling Holders of (x) any deferment
of the filing of a Demand Registration pursuant to this Section 2.2(d) and
(y) Primerica’s decision to file such Demand Registration following such
deferment. Primerica may defer the filing of a particular Demand Registration
pursuant to this Section 2.2(d) only twice during any 12-month period.
Notwithstanding the other provisions of this Section 2.2(d), Primerica may not
defer the filing of a Demand Registration past the date that is the earliest of
(a) the date that is five Business Days after the date upon which any disclosure
of a matter the Board of Directors of Primerica has determined would be
materially harmful to Primerica because of transactions then being considered
by, or other events then concerning, Primerica, is disclosed to the public or
ceases to be material, provided, that if filing such

 

8



--------------------------------------------------------------------------------

Demand Registration at such time would require the inclusion of financial
statements, pro forma or other information, which requirement Primerica is
reasonably unable to comply with, then Primerica may defer such filing for a
reasonable period of time, but not in excess of 30 calendar days (or any longer
period agreed to by the requesting Holders) so long as at all times Primerica is
in good faith using commercially reasonable efforts to file such Demand
Registration as soon as practicable; or (b) such date that, if such deferment
continued, would result in there being more than 90 days in the aggregate in any
12 month period during which the filing of one or more Registration Statements
has been so deferred. The period during which a filing is so deferred hereunder
is referred to as a “Delay Period.”

Section 2.3. Holdback Agreements. To the extent requested in writing by the
managing underwriter of any Underwritten Offering, Primerica agrees not to, and
shall exercise commercially reasonable efforts to obtain agreements (in the
underwriters’ customary form) from its directors, executive officers and
Beneficial Owners of five percent (5%) or more of the Common Stock not to,
directly or indirectly offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any equity
securities of Primerica or enter into any hedging transaction relating to any
equity securities of Primerica during the 90 days beginning on the effective
date of any underwritten Demand Registration or any underwritten Piggyback
Registration or the pricing date of any Underwritten Offering pursuant to any
Registration Statement (except as part of such Underwritten Offering or pursuant
to registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriter managing the offering otherwise agrees to a shorter period.

Section 2.4. Registration Procedures. In connection with the registration and
sale of Registrable Securities pursuant to this Agreement, Primerica shall use
commercially reasonable efforts to effect or cause the registration and the sale
of such Registrable Securities in accordance with the intended methods of
disposition thereof, and Primerica shall:

(a) prepare and file with the SEC as expeditiously as possible but in no event
later than 90 days after receipt of a request for registration with respect to
such Registrable Securities, a registration statement on any form for which
Primerica then qualifies or which counsel for Primerica shall deem appropriate,
which form shall be available for the sale of the Registrable Securities in
accordance with the intended methods of distribution thereof and which otherwise
complies with the terms of this Agreement, and use commercially reasonable
efforts to cause such registration statement to become effective as soon as
practicable; provided, that before filing with the SEC a registration statement
or prospectus or any amendments or supplements thereto, including any documents
incorporated by reference therein, Primerica shall (x) furnish to the Selling
Holders and to one counsel selected by each of Warburg and its Affiliates (if
Selling Holders) on the one hand and the Citi Affiliated Group (if Selling
Holders) on the other hand (or by such Holders and holders of all other
securities covered by such registration statement, but in no event to more than
two firms of attorneys for all such selling security holders) copies of all such
documents proposed to be filed, which documents shall be subject to the review
of the Selling Holders and such counsel, and (y) notify the Selling Holders of
any stop order issued or threatened by the SEC and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

 

9



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days in the case of a Demand Registration or the maximum period of time
permitted by SEC rule in the case of a Shelf Registration Statement, or, in
either case, such shorter period which shall terminate when all Registrable
Securities covered by such registration statement have been sold (but not before
the expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174, or any successor thereto, thereunder, if
applicable), and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement.

(c) furnish, without charge, to each Selling Holder and each underwriter, if
any, such number of copies of such registration statement, each amendment and
supplement thereto (including one conformed copy to each Selling Holder and one
signed copy to each managing underwriter and in each case including all exhibits
thereto), and the prospectus included in such registration statement (including
each preliminary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as the Selling Holders may reasonably
request in order to facilitate the disposition of the Registrable Securities
registered thereunder.

(d) use commercially reasonable efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as the Selling Holders, and the managing
underwriter, if any, reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable the Selling
Holders and each underwriter, if any, to consummate the disposition in such
jurisdictions of the Registrable Securities registered thereunder; provided,
that Primerica shall not be required to (i) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (d), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction.

(e) use commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with or approved by such
insurance regulatory authorities as may be necessary by virtue of the business
and operations of Primerica to enable the Selling Holders to consummate the
disposition of Registrable Securities registered thereunder.

(f) immediately notify the managing underwriter, if any, and the Selling Holders
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event which comes to Primerica’s
attention if as a result of such event the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading (a “Suspension Notice”), and Primerica
shall promptly prepare and furnish to the Selling Holders a supplement or
amendment to such prospectus so that as thereafter delivered, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or

 

10



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading; provided, however, that
if the Board of Directors of Primerica determines in its good faith judgment,
(i) that the disclosure that would be required to be made by Primerica would be
materially harmful to Primerica because of transactions then being considered
by, or other events then concerning, Primerica, or would otherwise have a
material adverse effect on Primerica, then Primerica may defer the furnishing to
the Selling Holders a supplement or amendment to such prospectus for a
reasonable period of time, or (ii) a supplement or amendment to such prospectus
at such time would require the inclusion of pro forma or other information,
which requirement Primerica is reasonably unable to comply with, then Primerica
may defer the furnishing to the Selling Holders a supplement or amendment to
such prospectus for a reasonable period of time, but not in excess of 45
calendar days (or any longer period agreed to by the requesting holders of
Registrable Securities); provided, that at all times Primerica is in good faith
using commercially reasonable efforts to file such amendment or supplement as
soon as practicable; provided, however, that such deferrals shall not exceed 90
days in the aggregate in any 12 month period. In any event, Primerica shall not
be entitled to deliver more than a total of three (3) Suspension Notices or
notices of any Delay Period in any 12 month period.

(g) promptly notify the managing underwriter, if any, and the Selling Holders:

(i) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

(ii) of any written request by the SEC for amendments or supplements to the
Registration Statement or any Prospectus or of any inquiry by the SEC relating
to the Registration Statement or Primerica’s status as a well-known seasoned
issuer;

(iii) of the receipt by Primerica of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;

(h) in the case of an Underwritten Offering, (i) enter into such agreements
(including underwriting agreements in customary form), (ii) take all such other
actions as the Selling Holders or the underwriter(s) reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities
(including causing senior management and Primerica personnel to cooperate with
the Selling Holders and the underwriter(s) in connection with performing due
diligence) and (iii) cause its counsel to issue opinions of counsel in form,
substance and scope as are customary in primary underwritten offerings,
addressed and delivered to the underwriter(s) and the Selling Holders;

(i) use commercially reasonable efforts to cause all such securities being
registered to be listed on each securities exchange on which similar securities
issued by Primerica are then listed, and enter into such customary agreements
including a listing application and indemnification agreement in customary form,
provided that the applicable listing requirements are satisfied, and to provide
a transfer agent and registrar for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;

 

11



--------------------------------------------------------------------------------

(j) make available for inspection by the Holders and any holder of securities
covered by such registration statement, any underwriter participating in any
distribution pursuant to such registration statement, and any attorney,
accountant or other agent retained by such persons (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of Primerica and its Subsidiaries (collectively, “Primerica
Records”), if any, as shall be reasonably necessary to enable them to exercise
their due diligence responsibilities, and cause Primerica’s and its
Subsidiaries’ officers, directors, employees and Independent Contractor
Representatives to supply all information and respond to all inquiries
reasonably requested by any such Inspector in connection with such registration
statement. Notwithstanding the foregoing, Primerica shall have no obligation to
disclose any Primerica Records to the Inspectors in the event Primerica
determines that such disclosure is reasonably likely to have an adverse effect
on Primerica’s ability to assert the existence of a Privilege with respect
thereto;

(k) if requested, use commercially reasonable efforts to obtain a “cold comfort”
letter from Primerica’s independent public accountants in customary form and
covering such matters of the type customarily covered by “cold comfort” letters;

(l) in connection with each Demand Registration and each Fully Marketed
Underwritten Offering, cause there to occur Full Cooperation and, in all other
cases, make available senior management personnel to participate in, and cause
them to cooperate with the underwriters in connection with, “road show” and
other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities;

(m) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earning statement covering a period of at
least 12 months, beginning with the first month after the effective date of the
registration statement (as the term “effective date” is defined in Rule 158(c)
under the Securities Act), which earning statement shall satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder; and

(n) if requested to do so by the Selling Holders, use commercially reasonable
efforts to create a depositary arrangement whereby depositary shares
representing fractional shares of Registrable Securities will be issued and to
cause to be prepared and to execute customary documentation with respect to such
depositary arrangement and such other documentation that the Selling Holders may
reasonably request in order to facilitate the disposition of the depositary
shares created thereunder (including engaging a depositary and preparing and
executing a depositary agreement).

It shall be a condition precedent to the obligation of Primerica to take any
action pursuant to this Agreement in respect of the Registrable Securities which
are to be registered at the request of any Holder that such Holder shall furnish
to Primerica such information regarding the securities held by such Holder and
the intended method of disposition thereof as Primerica shall reasonably request
and as shall be required in connection with the action to be taken by Primerica.

 

12



--------------------------------------------------------------------------------

Section 2.5. Restriction on Disposition of Registrable Securities. Citi and
Warburg agree that, upon receipt of a Suspension Notice, Citi and Warburg shall,
and Warburg shall cause each of its Affiliates to, and Citi shall cause each
member of the Citi Affiliated Group to, discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.4(f) hereof, or until otherwise notified by Primerica,
and, if so directed by Primerica, Citi and Warburg shall, and Warburg shall
cause each of its Affiliates to, and Citi shall cause each member of the Citi
Affiliated Group to, deliver to Primerica (at Primerica’s expense) all copies
(including any and all drafts), other than permanent file copies, then in their
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such notice. In the event Primerica shall give any Suspension
Notice, the 180-day period mentioned in Section 2.4(b) hereof shall be extended
by the greater of (x) three months or (y) the number of days during the period
from and including the date of the Suspension Notice to and including the date
when the Selling Holders shall have received the copies of the supplemented or
amended prospectus contemplated by Section 2.4(f) hereof.

Section 2.6. Selection of Underwriters.

(a) For an Underwritten Offering made pursuant to a registration requested by
any member of the Citi Affiliated Group pursuant to Section 2.2(b) hereof, Citi
shall have the right to select a managing underwriter or underwriters to
administer the offering, which may be Citigroup Global Markets Inc.

(b) For an Underwritten Offering made pursuant to a registration requested by
Warburg or any of its Affiliates pursuant to Section 2.2(b) hereof, Warburg
shall have the right to select a managing underwriter or underwriters to
administer the offering.

(c) For an Underwritten Offering in which both a member of the Citi Affiliated
Group, on the one hand, and any of Warburg or its Affiliates, on the other hand,
are participating with estimated aggregate gross proceeds to each of the Citi
Affiliated Group, on the one hand, and Warburg and its Affiliates, on the other
hand, of at least $10 million, each of Citi and Warburg shall be permitted to
select a co-lead managing underwriter and a co-book runner to administer such
Underwritten Offering.

Section 2.7. Registration Expenses. Primerica shall pay for all costs and
expenses with respect to its compliance with its obligations in connection with
a registration pursuant to this Agreement, including: (i) all registration and
filing fees, (ii) fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of counsel in connection with
blue sky qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
national securities exchange or interdealer quotation system, (vi) the
reasonable fees and disbursements of counsel for Primerica and customary fees
and expenses for independent certified public accountants retained by Primerica
(including the

 

13



--------------------------------------------------------------------------------

expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort
letters), (vii) the reasonable fees and disbursements of not more than two firms
of attorneys acting as legal counsel for all of the selling stockholders,
collectively, (viii) the fees and expenses of any registrar and transfer agent
or any depositary, (ix) the underwriting fees, discounts and commissions
applicable to any Common Stock sold for the account of Primerica and (x) the
cost of preparing all documentation in connection therewith. Except as otherwise
provided in clause (ix) of this Section 2.7, Primerica shall have no obligation
to pay any underwriting fees, discounts, commissions or expenses attributable to
the sale of Registrable Securities, including the fees and expenses of any
underwriters and such underwriters’ counsel or the costs and expenses of any
insurance regulatory filings resulting from such sale.

Section 2.8. Conversion of Other Securities. If any holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for registration pursuant to Sections 2.1 and 2.2 hereof.

Section 2.9. Rule 144; Rule 144A. If and for so long as Primerica is subject to
the reporting requirements of the Exchange Act, Primerica shall take such
measures and file such information, documents and reports as shall be required
by the SEC as a condition to the availability of Rule 144 or Rule 144A (or any
successor provisions) under the Securities Act.

Section 2.10. Transfer of Registration Rights.

(a) Any member of the Citi Affiliated Group and, subject to Section 4.2 of the
Purchase Agreement, any of Warburg or any of its Affiliates may transfer all or
any portion of its rights under this Agreement to any transferee of Registrable
Securities constituting not less than 5% of the outstanding shares of Common
Stock (each, a “transferee”) of Registrable Securities; provided, however, that
no such minimum share assignment requirement shall be necessary for an
assignment by a Holder which is (A) a partnership to its partners in accordance
with partnership interests, (B) a limited liability company to its members in
accordance with their interest in the limited liability company, or (C) a
corporation to its stockholders in accordance with their interests in the
corporation. Any transfer of registration rights pursuant to this Section 2.10
shall be effective upon receipt by Primerica of written notice from such Holder
stating the name and address of any transferee and identifying the amount of
Registrable Securities with respect to which the rights under this Agreement are
being transferred and the nature of the rights so transferred. In connection
with any such transfer, the term “Holder,” “Warburg,” “Citi” or “member of the
Citi Affiliated Group” as used in this Agreement shall, where appropriate to
assign such rights and obligations to such transferee, be deemed to refer to or
include the transferee holder of such Registrable Securities. Any member of the
Citi Affiliated Group, and Warburg and its Affiliates, may exercise their rights
hereunder in such proportion as they shall agree among themselves.

(b) After such transfer, each Holder shall retain its rights under this
Agreement with respect to all other Registrable Securities owned by such Holder.

 

14



--------------------------------------------------------------------------------

(c) Upon the request of any Holder, Primerica shall execute a Registration
Rights Agreement with such transferee or a proposed transferee substantially
similar to this Agreement.

Section 2.11. Free Writing Prospectuses. Primerica shall not permit any officer,
director, underwriter, broker or other Person acting on behalf of Primerica to
use any free writing prospectus (as defined in Rule 405 under the Securities
Act) in connection with any registration statement covering Registrable
Securities without the prior written consent of the Selling Holders and any
underwriter.

Section 2.12. Certain Additional Agreements. If any Registration Statement or
comparable statement under state “blue sky” laws refers to any Holder by name or
otherwise as the Holder of any securities of Primerica, then such Holder shall
have the right to require (a) the insertion therein of language, in form and
substance satisfactory to such Holder and Primerica, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of Primerica’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of Primerica, or (b) in
the event that such reference to such Holder by name or otherwise is not in the
judgment of Primerica, as advised by counsel, required by the Securities Act or
any similar federal statute or any state “blue sky” or securities law then in
force, the deletion of the reference to such Holder; provided, however, that if
any Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of Primerica and if in such Holder’s sole and exclusive
judgment, such Holder is or might be deemed to be an underwriter or a
controlling Person of Primerica, such Holder shall have the right to require
(i) the insertion therein of language, in form and substance reasonably
satisfactory to such Holder and Primerica and presented to Primerica in writing,
to the effect that the holding by such Holder of such securities is not to be
construed as a recommendation by such Holder of the investment quality of
Primerica’s securities covered thereby and that such holding does not imply that
such Holder will assist in meeting any future financial requirements of
Primerica, or (ii) in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar federal statute
or any state “blue sky” or securities law then in force, the deletion of the
reference to such Holder; provided that with respect to this clause (ii), if
reasonably requested by Primerica, such Holder shall furnish to Primerica an
opinion of counsel to such effect, which opinion of counsel shall be reasonably
satisfactory to Primerica.

 

15



--------------------------------------------------------------------------------

Section 2.13. Other Registration Rights. Without the prior written consent of
both Citi and Warburg (provided that (a) the consent of Citi shall not be
required in the event that the Citi Affiliated Group shall cease to own Common
Stock representing at least five percent of the outstanding Common Stock and
(b) the consent of Warburg shall not be required in the event that Warburg and
its Affiliates shall cease to own Common Stock representing at least five
percent of the outstanding Common Stock), Primerica shall not grant to any
Person the right to have securities of Primerica owned by them to be registered
with the SEC for resale in an Underwritten Offering or otherwise, except such
rights as (i) are not more favorable than the rights granted herein to the
Holders, (ii) are not inconsistent with the rights granted to the Holders and
(iii) do not adversely affect the priorities set forth herein of the Holders.
The foregoing covenant shall not apply to registration on Form S-8 or any
successor form thereto for the registration of securities issuable pursuant to
employee benefit plans.

Section 2.14. Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners (limited and general), members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) each such Selling Holder and the officers,
directors, partners (limited and general), members, managers, shareholders,
accountants, attorneys, agents and employees of each such controlling Person,
and each underwriter (including any Holder that is deemed to be an underwriter
pursuant to any SEC comments or policies), if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (collectively, “Holder Indemnitees”), from and
against any and all losses, claims, damages, liabilities, expenses (including,
without limitation, costs of preparation and reasonable attorneys’ fees and any
other reasonable fees or expenses incurred by such party in connection with any
investigation or Action), judgments, fines, penalties, charges and amounts paid
in settlement (collectively, “Losses”), as incurred, arising out of or based
upon (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any applicable Registration Statement or any amendment of or
supplement to any of the foregoing or other document incident to any such
registration, qualification, or compliance, or the omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement (or alleged untrue statement) of a material fact contained in any
preliminary or final Prospectus, any document incorporated by reference therein
or any Issuer Free Writing Prospectus, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and (iii) any violation by the Company of
any Law applicable in connection with any such registration, qualification, or
compliance; provided, that the Company will not be liable to a Selling Holder or
underwriter, as the case may be, in any such case to the extent that any such
Loss arises out of or is based on any untrue statement or omission by such
Selling Holder or underwriter, as the case may be, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained

 

16



--------------------------------------------------------------------------------

therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto), or any amendment of or supplement to any of the
foregoing or other document in reliance upon and in conformity with written
information furnished to the Company by such Selling Holder specifically for
inclusion in such document, which information shall specifically be set forth in
a separate letter signed by the Selling Holders that shall be requested by the
Company prior to the effectiveness of any Registration Statement in which a
Selling Holder is participating by registering Registrable Securities; and
provided, further, that the Company will not be liable to any Person who
participates as an underwriter in any underwritten offering or sale of
Registrable Securities, or to any Person who is a Selling Holder in any
non-underwritten offering or sale of Registrable Securities, or any other
Person, if any, who controls such underwriter or Selling Holder within the
meaning of the Securities Act, under the indemnity agreement in this
Section 2.14 with respect to any preliminary Prospectus or the final Prospectus
(including any amended or supplemented preliminary or final Prospectus), as the
case may be, to the extent that any such loss, claim, damage or liability of
such underwriter, Selling Holder or controlling Person results from the fact
that such underwriter or Selling Holder sold Registrable Securities to a Person
to whom there was not sent or given, at or prior to the written confirmation of
such sale, a copy of the final Prospectus as then amended or supplemented,
whichever is most recent, if the Company has previously furnished copies thereof
to such underwriter or selling Holder and such final Prospectus, as then amended
or supplemented, has corrected any such misstatement or omission (such failure
to send or deliver, a “Delivery Failure”). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Holder Indemnitee or any other Holder and shall survive the transfer of such
securities. The foregoing indemnity agreement is in addition to any liability
that the Company may otherwise have to each Holder Indemnitee.

(b) Indemnification by Selling Holders. In connection with any Registration
Statement in which a Selling Holder is participating by registering Registrable
Securities, such Selling Holder agrees, severally and not jointly with any other
Person, to indemnify and hold harmless, to the fullest extent permitted by Law,
the Company, the officers and directors of the Company, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, and each underwriter, if any, and each Person
who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Company
Indemnitees”), from and against all Losses, as incurred, arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto) or any amendment of or
supplement to any of the foregoing, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a final or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case solely to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto), or any amendment of or supplement to any of the foregoing or
other document, in reliance upon and in conformity with written information
relating to such

 

17



--------------------------------------------------------------------------------

Selling Holder furnished to the Company by such Selling Holder expressly for
inclusion in such document (all of which information is set forth on Schedule I
hereto; for purposes of this Section 2.14(b), any information relating to any
underwriter that is contained in a Registration Statement or Prospectus shall
not be deemed to be information relating to a Registration Indemnitee), or
(ii) a Delivery Failure (other than any Delivery Failure related to an
Underwritten Offering); provided, that no Selling Holder will be liable to any
Person who participates as an underwriter in any underwritten offering or sale
of Registrable Securities or any other Person, if any, who controls such
underwriter within the meaning of the Securities Act, under the indemnity
agreement in this Section 2.14 with respect to any preliminary Prospectus or the
final Prospectus (including any amended or supplemented preliminary or final
Prospectus), as the case may be, to the extent that any such loss, claim, damage
or liability of such underwriter or controlling Person results from the fact
that such underwriter sold Registrable Securities to a Person to whom there was
not sent or given, at or prior to the written confirmation of such sale, a copy
of the final Prospectus as then amended or supplemented, whichever is most
recent, if the Company has previously furnished copies thereof to such
underwriter and such final Prospectus, as then amended or supplemented, has
corrected any such misstatement or omission. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Company or any of its directors, officers or controlling Persons. The Company
may require as a condition to its including Registrable Securities in any
Registration Statement filed hereunder that the holder thereof acknowledge its
agreement to be bound by the provisions of this Agreement (including this
Section 2.14) applicable to it.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such Action; provided, further, however, that
the indemnifying party shall not, in connection with any one such Action or
separate but substantially similar or related Actions in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate

 

18



--------------------------------------------------------------------------------

local counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld or delayed). The indemnifying party shall not consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or
litigation.

(d) Contribution.

(i) If the indemnification provided for in this Section 2.14 is unavailable to
an indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.14(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

(iii) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(iv) The obligation of any Selling Holder obliged to make contribution pursuant
to this Section 2.14(d) shall be several and not joint.

(e) Additional Provisions.

(i) Notwithstanding anything to the contrary contained in this Agreement, an
indemnifying party that is a Holder shall not be required to indemnify or
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such Holder in the applicable
offering exceeds the amount of any damages that such Holder has otherwise been
required to pay pursuant to Section 2.14(b).

(ii) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, manager, partner or controlling
Person of such indemnified party and shall survive the transfer of securities.

 

19



--------------------------------------------------------------------------------

(iii) The indemnification and contribution required by this Section 2.14 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Loss is incurred.

(iv) To the extent that any of the Selling Holders is, or would be expected to
be, deemed to be an underwriter of Registrable Securities pursuant to any SEC
comments or policies or any court of law or otherwise, the Company agrees that
(i) the indemnification and contribution provisions contained in this
Section 2.14 shall be applicable to the benefit of the Selling Holders in their
role as deemed underwriter in addition to their capacity as a Selling Holder (so
long as the amount for which any other Selling Holder is or becomes responsible
does not exceed the amount for which such Selling Holder would be responsible if
the Selling Holder were not deemed to be an underwriter of Registrable
Securities) and (ii) the Selling Holders and their representatives shall be
entitled to conduct the due diligence which they would normally conduct in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.

ARTICLE III

MISCELLANEOUS

Section 3.1. Other Activities; Nature of Holder Obligations .
(a) Notwithstanding anything in this Agreement, none of the provisions of this
Agreement shall in any way limit a Holder or any of its Affiliates from engaging
in any brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of their business.

(b) Nature of Holders’ Obligations. The obligations of each Holder under this
Agreement are several and not joint with the obligations of any other Holder,
and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement, other than as expressly
set forth herein. Nothing contained herein, and no action taken by any Holder
pursuant hereto or in connection herewith, shall be deemed to constitute the
Holders as a partnership, a joint venture or any other kind of entity, or create
a presumption that the Holders are in any way acting in concert or as a group
with respect to such obligations or any of the transactions contemplated by this
Agreement.

Section 3.2. Adjustments Affecting Registrable Securities. The Company shall not
take any action, or permit any change to occur, with respect to its securities
which would adversely affect the ability of any Holder of Registrable Securities
to include such Registrable Securities in a registration undertaken pursuant to
this Agreement.

 

20



--------------------------------------------------------------------------------

Section 3.3. Termination . This Agreement shall terminate upon such time as
there are no Registrable Securities, except for the provisions of Sections 2.7,
2.14 and this Article III, which shall survive such termination.

Section 3.4. Amendment and Waiver. If any member of the Citi Affiliated Group
owns Registrable Securities, no amendment to or waiver of any provision in this
Agreement will be effected without the written consent of Citi if such amendment
or waiver adversely affects the rights of any member of the Citi Affiliated
Group hereunder. If Warburg or any of its affiliates owns Registrable
Securities, no amendment to or waiver of any provision in this Agreement will be
effected without the written consent of Warburg if such amendment or waiver
adversely affects the rights of Warburg or any of its Affiliates (excluding
Primerica) hereunder. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

Section 3.5. Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 3.6. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, the Purchase Agreement and the Intercompany Agreement, together
with the several agreements and other documents and instruments referred to
herein or therein or annexed hereto or thereto, embody the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersede and preempt any understandings, agreements or
representations by or among the parties, written or oral, prior to the date this
agreement is first executed by Citi that may have related to the subject matter
hereof in any way.

Section 3.7. Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

Section 3.8. Remedies. (a) Each party hereto acknowledges that monetary damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement is not performed in accordance with its terms, and
it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to seek
an injunction, temporary restraining order or other equitable relief in any
court of competent jurisdiction enjoining any such breach or threatened breach
and enforcing specifically the terms and provisions hereof. Each party hereto
agrees not to oppose the granting of such relief in the event a court determines
that such a breach has occurred, and to waive any requirement for the securing
or posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

21



--------------------------------------------------------------------------------

Section 3.9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Company:

 

Primerica, Inc.

3120 Breckinridge Blvd.

Duluth, Georgia 30099

Attn: General Counsel

Facsimile: (770) 564-6216.

If to any member of the Citi Affiliated Group:

 

Citigroup Inc. 399 Park Avenue New York, NY 10022 Attn:   Michael Zuckert  
Deputy General Counsel and Managing Director Facsimile: (212) 793-6300

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, New York 10036
Attn:   Gregory A. Fernicola   Jeffrey A. Brill Facsimile: (212) 735-2000

If to Warburg:

 

Warburg Pincus Equity Partners, L.P. 450 Lexington Avenue New York, New York
10017-3911 Attention:   Michael E. Martin   Daniel Zilberman Facsimile:
(212) 716-8626

 

22



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019-6150
Attention:   Edward D. Herlihy   David K. Lam Facsimile:   (212) 403-2000

Section 3.10. Governing Law; WAIVER OF JURY TRIAL. This Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State and
without regard to its conflict of laws principles, other than Section 5-1401 of
the New York General Obligations Law. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereby agrees not to commence any such
action, suit or proceeding other than before one of the above-named courts. TO
THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND AGREE THAT ANY SUCH LEGAL PROCEEDING WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY

Section 3.11. Condition to Effectiveness for Warburg. Warburg shall not have any
rights or obligations under this Agreement until the closing of the sale of the
securities to Warburg pursuant to the Purchase Agreement; neither Citi nor
Primerica shall have any obligations to Warburg under this Agreement until such
date; and any provisions relating to Warburg in this Agreement shall be
inoperative until such date.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

PRIMERICA, INC. By:  

/s/ Peter W. Schneider

  Name:   Peter W. Schneider   Title:   Executive VP and Secretary

 

CITIGROUP INSURANCE HOLDING CORPORATION

By:  

/s/ John Gerspach

  Name:   John Gerspach   Title:   President



--------------------------------------------------------------------------------

WARBURG PINCUS PRIVATE EQUITY X, L.P.

By: Warburg Pincus X L.P., its general

  partner

By: Warburg Pincus X LLC, its general

  partner

By: Warburg Pincus Partners LLC, its

  sole member

By: Warburg Pincus & Co., its managing

  member

 

By:

  /s/ Daniel Zilberman  

Name:

  Daniel Zilberman  

Title:

  Managing Director

 

WARBURG PINCUS X PARTNERS, L.P.

By: Warburg Pincus X L.P., its general

  partner

By: Warburg Pincus X LLC, its general

  partner

By: Warburg Pincus Partners LLC, its

  sole member

By: Warburg Pincus & Co., its managing

  member

 

By:   /s/ Daniel Zilberman   Name:   Daniel Zilberman   Title:   Managing
Director

 

2